DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This action is in response to the pre-appeal brief received on 1/3/22.  Claims 1-20 are pending in the application.  Applicants' arguments have been carefully and respectfully considered.
Claims 1, 2, 5-8, 9, 12-16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bibera et al. (US 2018/0227119), and further in view of Roennow et al. (WO 2018/100227).
Claims 3, 4, 10, 11, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bibera in view of Roennow, and further in view of Krawiec et al., Blockchain: Opportunities for Health Care, Deloitte, August 2016.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-8, 9, 12-16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bibera et al. (US 2018/0227119), and further in view of Roennow et al. (WO 2018/100227).

With respect to claim 1, Bibera teaches a system, comprising: 
a processor (Bibera, pa 0019); and
a memory storing one or more machine-readable instructions (Bibera, pa 0019) that cause the processor to:
connect to a legacy system configured to store legacy data (Bibera, pa 0031, The blockchain database may be linked with the central database.);
identify artifacts of the legacy system subject to a migration to a blockchain (Bibera, pa 0032, establishing the set of blockchain data in the blockchain database may include replicating, migrating, or otherwise transferring a portion of the set of central data from the central database to the blockchain database. & [0036] At block 390, both the central database and the blockchain database may be maintained in response to receiving the access request. Generally, maintaining can include modifying, up-keeping, retaining, revising, sustaining, or otherwise managing both the central database and the blockchain database. In embodiments, maintaining the central database and the blockchain database may include updating both the set of blockchain data stored in the blockchain database and the set of central data stored in the central database in response to receiving the access request.), the artifacts including first artifacts associated with a single user of the legacy system (Bibera, pa 0037, The DBMS may receive an access request to transfer the medical records of the first user from a first medical institution (e.g., hospital, clinic) to a second medical institution. The access request may be associated with a valid user authorization that requests the approval of a user before the medical records may be transferred.) and second artifacts associated with two or more users of the legacy system (Bibera, pa 0032, As an example, consider a set of central data that includes account balances, names, account numbers, and financial transaction records for a plurality of bank accounts. In embodiments, the set of blockchain data may include the financial transaction records (e.g., source account, destination account, and transferred currency amount) but not include the account balances or names of the bank accounts. Examiner Note: several records of financial transaction records from different accounts providing second artifacts associated with two or more users);
generate transactions that correspond to the artifacts (Bibera, [0032] At block 350, a set of blockchain data corresponding to the set of central data of the central database may be established in the blockchain database. Generally, establishing can include storing, sending, saving, introducing, or otherwise instantiating the set of blockchain data in the blockchain database.);
map the artifacts of the legacy system to artifacts of the blockchain based on the transactions (Bibera, [0033] In embodiments, a first central entry of the central database may be mapped to a first blockchain entry of the blockchain database to establish the set of blockchain data at block 351.); and
migrate the legacy data that corresponds to the mapped artifacts into the blockchain  (Bibera, [0034] In embodiments, a set of blockchain data may be derived from the set of central data at block 354. The set of blockchain data may include a subset of the set of central data. Generally, deriving can include formulating, identifying, extracting, composing, generating, or otherwise creating the set of blockchain data from the set of central data. In embodiments, deriving the set of blockchain data from the set of central data may include utilizing a hash function to generate a hash value that corresponds to the set of central data.).
Bibera doesn't expressly discuss execute a smart contract.
Roennow teaches execute a smart contract to migrate the legacy data that corresponds to the mapped artifacts into the blockchain  (Roennow, pa 0020, the nodes may validate and commit transactions in order to reach consensus & pa 0021, A document is received 200 over an interface from a source data processing system, such as the legacy system 20. The document is associated 202 with an authorized user's account of the blockchain-based document management system. The authorized user refers to owner or controller of the data, such as a patient for his medical record. The user account generally refers to information associated with user, user-group or an authority, for example, typically including identification and encryption information. The document is provided 204 to be accessible via the BCBS. The gateway device 10 may, as a blockchain node update state of the blockchain at least with the association.).
	It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Bibera in view of Roennow because it provides nodes which are in sync to ensure consistency (Roennow, pa 0021).

With respect to claim 2, Bibera in view of Bibera teaches the system of claim 1, wherein the one or more machine-readable instructions are further to cause the processor to identify the artifacts of the legacy system based on properties of the artifacts (Bibera, pa 0032, For instance, the set of blockchain data may include a designated subset of rows and columns from the set of central data, segments of data from individual data cells of the set of central data, the data from particular data tables or indices, or other type of data structure encrypted as a hash. In embodiments, the set of blockchain data may include a subset of designated properties, characteristics, or data fields of the set of central data.).

With respect to claim 5, Bibera in view of Bibera teaches the system of claim 1, wherein the one or more machine-readable instructions are further to cause the processor to generate the transactions that correspond to the artifacts based on transactions extracted from the legacy system (Bibera, [0036] At block 390, both the central database and the blockchain database may be maintained in response to receiving the access request. ).

With respect to claim 6, Bibera in view of Roennow teaches the system of claim 5, wherein the one or more machine-readable instructions are further to cause the processor to analyze the extracted transactions for application functions to identify transactions to be generated for the blockchain (Bibera, [0036] At block 390, both the central database and the blockchain database may be maintained in response to receiving the access request. ).

With respect to claim 7, Bibera in view of Roennow teaches the system of claim 1, wherein the one or more machine-readable instructions are further to cause the processor to provide interfaces to smart contracts that correspond to the generated transactions to leverage the mapped artifacts (Bibera, [0050] In embodiments, a smart contract feature may be resolved to carry-out the access request with respect to the blockchain database at module 536. The smart contract feature may be resolved in association with the access request.).

	With respect to claims 8, 9, 12-16, 19, and 20, the limitations are essentially the same as claims 1, 2, and 5-7, and are thus rejected for the same reasons.

Claims 3, 4, 10, 11, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bibera in view of Roennow, and further in view of Krawiec et al., Blockchain: Opportunities for Health Care, Deloitte, August 2016.

With respect to claim 3, Bibera in view of Roennow teaches the system of claim 2, as discussed above.  Bibera in view of Roennow doesn't expressly discuss wherein the one or more machine-readable instructions are further to cause the processor to select the artifacts of the legacy system based on a dynamic data valuation and risk analyses.
Krawiec teaches wherein the one or more machine-readable instructions are further to cause the processor to select the artifacts of the legacy system based on a dynamic data valuation and risk analyses (Krawiec, section 3, pg. 6, transfer of information that is not Protected Health Information (PHI) or Personally Identifiable Information (PII), rather, select and non-personally identifiable demographics and services rendered information to a nationwide blockchain layer from individual health organizations).
	It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Bibera in view of Roennow with the teachings of Krawiec because in enables information to be universally available while complying with security policies of the data (Krawiec, section 3, pg. 6).

With respect to claim 4, Bibera in view of Roennow and Krawiec teaches the system of claim 3, wherein the one or more machine-readable instructions are further to cause the processor to dynamically identify and label critical APIs controlled by the blockchain to be used with the selected artifacts of the legacy system (Krawiec, pg. 7, 4th pa, APIs are created and made available to all participating organizations).

With respect to claims 10 and 11, the limitations are essentially the same as claims 3 and 4, in the form of a method, and are thus rejected for the same reasons.

With respect to claims 17 and 18, the limitations are essentially the same as claims 3 and 4, in the form of a non-transitory computer readable medium, and are thus rejected for the same reasons.

Response to Arguments
35 U.S.C. 103 rejection
Applicant’s arguments, see pre-appeal brief, filed 1/3/22, with respect to the rejection(s) of claim(s) 1, 2, 5-8, 9, 12-16, 19, and 20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bibera et al. (US 2018/0227119).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY N ALLEN whose telephone number is (571)270-3566.  The examiner can normally be reached on M-F 9 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRITTANY N ALLEN/Primary Examiner, Art Unit 2169